Citation Nr: 0530806	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for central nervous 
system (CNS) sarcoidosis.

2.  Entitlement to service connection for pulmonary 
sarcoidosis.

3.  Entitlement to service connection for pancytopenia, to 
include as secondary to the CNS and pulmonary sarcoidosis.

4.  Entitlement to service connection for a seizure disorder, 
to include as secondary to the CNS and pulmonary sarcoidosis.

5.  Entitlement to service connection for perirectal and left 
thigh abscess, to include as secondary to the CNS and 
pulmonary sarcoidosis.

6.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to the CNS and pulmonary sarcoidosis.

7.  Entitlement to service connection for abnormal liver 
function tests, to include as secondary to the CNS and 
pulmonary sarcoidosis.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

A hearing was held on September 14, 2005, by means of video 
conferencing equipment with the veteran in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
(West 2002) and who is rendering the determination in this 
case.  A transcript of the testimony is in the claims file.

The appeal is REMANDED to the RO via the Veteran's Benefits 
Administration, Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.
REMAND

The veteran contends that he is entitled to service 
connection for CNS and pulmonary sarcoidosis.  Specifically, 
he asserts that he was exposed to asbestos and many 
chemicals, including trisodium phosphate, disodium phosphate, 
sodium nitrate, caustic soda, desiccant, and morpholine, 
while serving as a boiler technician aboard the USS King.   
He also claims that pancytopenia, a seizure disorder, 
perirectal and left thigh abscess, diabetes mellitus, and 
abnormal liver function tests are proximately due to or the 
result of medications prescribed for the CNS and pulmonary 
sarcoidosis.  

Reason for remand: VA Examination.  Service personnel records 
indicate the veteran was a boiler technician aboard the USS 
King during his period of active duty service.  The RO 
conceded the likelihood of asbestos exposure in the February 
2004 statement of the case (SOC).  The veteran has submitted 
private medical records, which indicate he has been diagnosed 
with CNS and pulmonary sarcoidosis.  However, there is no 
indication as to whether the veteran currently has an 
asbestos-related disease and, if so, whether the asbestos 
exposure it is related to occurred in service or after 
service.  The Board notes the veteran claims to have worked 
for asbestos abatement companies from 1989 to 1992 and for 
American Standard from 1992 to 2003 performing production 
work in the press and enamel rooms and in injection molding.  
See VA Form 21-4138 dated November 5, 2003.   Thus, remand is 
required for an examination by a VA examiner who will 
consider the evidence concerning asbestos exposure in service 
and after service, who will review the pertinent medical 
evidence in its entirety, and who will render an opinion as 
to whether the veteran currently has an asbestos-related 
condition.

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, and VA has not promulgated 
any regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1.  VA must analyze the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  See VA Adjudication Procedure Manual, M21-1, Part 
VI, 7.21(b)(2).

When considering VA compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

Accordingly, this case is REMANDED for the following actions:

1.  VBA AMC must contact the veteran and 
request that he submit detailed 
information regarding post-service 
evidence of occupational or other 
asbestos exposure.

2.  Once the development above is 
completed, VBA AMC must schedule the 
veteran for a VA examination by an 
appropriate VA examiner to clarify the 
nature, time of onset, and etiology of 
CNS and pulmonary sarcoidosis.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate. All indicated 
studies should be performed, and all 
findings reported in detail.  

On the basis of the examination findings, 
the history provided by the veteran, and 
a thorough review of the file, including 
all material received pursuant to this 
remand, the examiner should set forth all 
established diagnoses and expressly offer 
an opinion as to whether CNS and 
pulmonary sarcoidosis are asbestos-
related diseases.  Specifically, the 
examiner shall indicate whether it is at 
least as likely as not (50 percent or 
more probability) that CNS and pulmonary 
sarcoidosis are etiologically related to 
(1) the veteran's military service, to 
include in-service exposure to asbestos; 
and/or (2) post-service exposure to 
asbestos.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  

If the examiner is of the opinion that 
CNS and pulmonary sarcoidosis are at 
least as likely as not etiologically 
related to the veteran's military 
service, the examiner should then render 
an opinion as to whether pancytopenia, a 
seizure disorder, perirectal and left 
thigh abscess, diabetes mellitus, and 
abnormal liver function tests are 
proximately due to or the result of 
medications prescribed for the CNS and 
pulmonary sarcoidosis, including 
Prednisone and Imuran.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should specify the reasons 
for such opinion.  (The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical findings both for 
and against a conclusion are so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against it.)  
3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The case should again be reviewed on 
the basis of all of the evidence received 
since the statement of the case, dated in 
February 2004.  If the benefits sought 
are not granted in full, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


